NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         JUL 25 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JUANA HERNANDEZ TOLENTINO,                        No. 10-70949

                Petitioner,                       Agency No. A096-338-669

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 12, 2011 **

Before:         SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Juana Hernandez Tolentino, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s order denying her motion to reopen removal proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.


            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review de novo questions of law and for abuse of discretion the denial

of a motion to reopen, Ghahremani v. Gonzales, 498 F.3d 993, 997-99 (9th Cir.

2007), and we deny the petition for review.

      The agency did not abuse its discretion in denying Tolentino’s motion to

reopen because she filed her motion more than three years after the final removal

order, see 8 C.F.R. § 1003.23(b)(1), and Tolentino did not establish that she acted

with the due diligence required for equitable tolling, see Iturribarria v. INS, 321

F.3d 889, 897 (9th Cir. 2003) (stating that equitable tolling is available where

“petitioner is prevented from filing because of deception, fraud, or error, as long as

the petitioner acts with due diligence”).

      In light of our disposition, we do not reach Tolentino’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                            2                                   10-70949